DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Patent Board decision dated November 30, 2021 and the appeal briefed filed on October 08, 2019.
In the brief dated on October 08, 2019, claims 1-23, 26 and 28 have been have been previously presented.
Claims 1-23, 26 and 28 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Marc Kaufman of registration number 34,212, on February 07, 2022.  During the telephone conference, Mr. Kaufman has agreed and authorized the examiner to further amend Claims 1-23, 26 and 28 on the appeal brief dated on October 08, 2019.

Claims
Replacing Claims 1-23, 26 and 28 of the appeal brief dated on October 08, 2019 with the following:
Claims:

1.	A method, implemented by one or more computer hardware processors, of creating a protected item of software so as to obfuscate a condition which causes a variation in control flow through a portion of an item of software dependent on whether the condition is satisfied, wherein satisfaction of the condition is based on evaluation of one or more condition variables, the method comprising:
	modifying the item of software such that the control flow through said portion is not dependent on whether the condition is satisfied; 
inserting a plurality of identity transformations into expressions in said portion of the modified item of software, wherein the plurality of identity transformations are defined and inserted such that, in the absence of tampering, the plurality of identity transformations maintain the results of the expressions when the condition is satisfied and such that the plurality of identity transformations of the plurality of identity transformations 
saving a result of the modifying and inserting steps as the protected item of software.

2.	The method of claim 1 further comprising defining a plurality of new variables.  


4.	The method of claim 2 wherein a value assigned to at least one of the new variables is a constant value.

5.	The method of claim 2 wherein a value assigned to at least one of the new variables is based on a program variable of the item of software, said program variable being different than the one or more condition variables.

6.	The method of claim 2 wherein a value assigned to at least one of the new variables is based, directly or indirectly, on at least one of the one or more condition variables.

7. 	The method of claim 6 wherein each of the one or more condition variables is used, directly or indirectly, to assign a value to at least one of the new variables.

8.	The method of claim 7 wherein at least one identity transformation is dependent on at least one of the new variables.

9.	The method of claim 7 further comprising:
	reformulating the condition to produce a new condition, the new condition being based on at least one of the new variables, wherein the new condition is satisfied when 
	modifying the item of software such that at least part of the control flow is dependent on whether the new condition is satisfied.

10.	The method of claim 6 further comprising modifying said portion of the item of software such that at least one instance of at least one of the one or more condition variables is replaced by an equivalent expression based on at least one of the new variables.

11.	The method of claim 2 further comprising: 
identifying a code block in the item of software where at least one of the one or more condition variables is assigned a value that is subsequently used to test whether the condition is satisfied; and
assigning values to at least some of the new variables in said code block.

12.	The method of claim 1 wherein the item of software comprises an IF-THEN statement including an IF section of code comprising the condition and a THEN section of code arranged to be executed in response to the condition being satisfied, and wherein modifying the item of software comprises removing the IF-THEN statement such that the modified item of software always executes the THEN section of code regardless of whether the condition is satisfied. 



14.	The method of claim 1 wherein the item of software comprises an IF-THEN-ELSE statement including an IF section of code comprising the logical complement of the condition, a THEN section of code arranged to be executed in response to the condition not being satisfied and an ELSE section of code arranged to be executed in response to the condition being satisfied, and wherein modifying the item of software comprises removing the IF-THEN-ELSE statement such that the modified item of software always executes the ELSE section of code regardless of whether the condition is satisfied. 

15. 	The method of claim 1 wherein at least one of the identity transformations is a multiplication identity transformation which, in the absence of tampering, evaluates to 1 when the condition is satisfied and does not evaluate to 1 when the condition is not satisfied, wherein said multiplication identity transformation may be inserted into an expression by multiplying a variable in the expression by the multiplication identity transformation.


17.	The method of claim 1 further comprising:
identifying all control flow paths through said portion of the modified item of software; and
for each identified control flow path, taking into account values of variables along that control flow path so as to identify respective identity transformations for insertion into expressions in that control flow path. 

18. 	The method of claim 1 further comprising identifying a condition in the item of software to be obfuscated.

19. 	The method of claim 1 further comprising inserting a branch point in the control flow in said portion of the modified item of software, the control flow path taken from said branch point being independent of whether the condition is satisfied.

20. 	The method of claim 1 wherein, subsequent to said portion of the modified item of software, the control flow through the modified item of software may vary dependent on whether the condition is satisfied.

(a) the protected item of software includes an obfuscation of a first condition which causes a variation in control flow through a first portion of the item of software dependent on whether the first condition is satisfied; and
(b) the protected item of software includes an obfuscation of a second condition which causes a variation in control flow through a second portion of the item of software dependent on whether the second condition is satisfied.

22.	The method of claim 21 wherein there is at least a partial overlap between said first and second portions of the item of software.

23.	The method of claim 21 wherein the second condition is the logical complement of the first condition.

24.	(Cancelled) 

25.	(Cancelled)

26.	One or more tangible non-transitory computer readable media comprising computer program code stored thereon, the program code, when executed by a computer processor, causes the computer processor to create a protected item of software so as to obfuscate a condition which causes a variation in control flow through a portion of the item of software dependent on whether the condition is satisfied, 
            modifying the item of software such that the control flow through said portion is not dependent on whether the condition is; 
	inserting a plurality of identity transformations into expressions in said portion of the modified item of software, wherein the plurality of identity transformations are defined and inserted such that, in the absence of tampering, the plurality of identity transformations the plurality of identity transformations of the plurality of identity transformations identity 
saving a result of the modifying and inserting steps as the protected item of software.

27.	(Cancelled) 

28.	An apparatus for creating a protected item of software comprising:
	an input for receiving an item of software to be protected, the item of software comprising a condition which causes a variation in control flow through a portion of the item of software dependent on whether the condition is satisfied, wherein satisfaction of the condition is based on evaluation of one or more condition variables;
	an output for outputting a protected item of software; and

	modifying the item of software such that the control flow through said portion is not dependent on whether the condition is satisfied to thereby obtain a modified item of software; 
inserting a plurality of identity transformations into expressions in said portion of the modified item of software, wherein the plurality of identity transformations are defined and inserted such that, in the absence of tampering, the plurality of identity transformations the plurality of identity transformations of the plurality of identity transformations identity transformation is directly or indirectly dependent on at least one of the one or more condition variables; and
saving a result of the modifying and inserting steps as the protected item of software.

Allowable Subject Matter
Claims 1-23, 26 and 28 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the appeal brief dated on October 08, 2019 and the examiner’s amendment dated on February 14, 2022.
Specifically, the independent claim 1 now recites limitations as follows:

“A method, implemented by one or more computer hardware processors, of creating a protected item of software so as to obfuscate a condition which causes a variation in control flow through a portion of an item of software dependent on whether the condition is satisfied, wherein satisfaction of the condition is based on evaluation of one or more condition variables, the method comprising:
	modifying the item of software such that the control flow through said portion is not dependent on whether the condition is satisfied; 
inserting a plurality of identity transformations into expressions in said portion of the modified item of software, wherein the plurality of identity transformations are defined and inserted such that, in the absence of tampering, 
saving a result of the modifying and inserting steps as the protected item of software”.
The cited reference Eker et al. (US PGPUB. # US 2010/0199354) discloses, obtaining an input representation of the computer program code; identifying a conditional program statement for causing a data processing system to selectively execute one of at least a first and a second sets of program statements when said computer program is executed by a data processing system; replacing said identified conditional program statement and the first and second sets of program statements with a set of transformed program statements to obtain obfuscated program code, wherein the set of transformed program statements is adapted to cause the data processing system to execute at least a part of each of the transformed program statements when said computer program is executed by the data processing system. (Abstract). Thus Eker discloses obfuscating a program code. Eker further discloses, replacing said identified conditional program statement and the first and second sets of program statements with a set of transformed program statements to obtain obfuscated program code, wherein the set of transformed program statements is adapted to cause the data processing system to execute at least a part of each of the transformed program statements when said computer program is executed by the data processing system. (¶17).  The transformed program statements 316 are so-called guarded statements, i.e. they include a guard expression, in this example either "(cond)" or "(!cond)" making the execution of the respective action statement "S 1", . . . , "S N", "S N+1", "S N+M" conditioned on the (Fig. 3, ¶60). The transformation module 105 transforms the identified conditional statements into sequences of statements causing reduced differences in the execution trace. In particular, the transformation module merges distinct execution paths of the input representation--e.g. the two alternative paths of an if-statement or another conditional statement--into a single sequence of "straight-line" code, also referred to as a basic block. The transformation module 105 replaces the conditional statements in the received source code by the transformed/obfuscated straight-line code, resulting in a transformed version 109 of the source code. The transformed source code 109 may subsequently be further processed, e.g. compiled, linked, compressed, encoded, and/or the like. FIG. 2 shows a schematic block diagram of a transformation block. As described above, the transformation block 105 receives one or more conditional statements 104 and generates straight-line code 109. The transformation includes an initial block 206 which replaces the conditional statement into a sequence of guarded statements. A subsequent guard transformation block 207 transforms (Fig. 2(105), ¶52-¶53). The transformed program code 314 has the same effect as the original code and in particular results in the same program output, it is generally desirable that the transformation 206 be semantics-preserving. By merging distinct execution paths, the transformation 206 introduces additional effects during execution of the program, since the merged execution path includes the program statements of all the merged execution paths, in particular program statements such as function calls and other statements which, when executed, may cause effects such as updates of program variables, memory content, or other forms of changes in the global program state. (¶57). The transformed program statements 316 are so-called guarded statements, i.e. they include a guard expression, in this example either "(cond)" or "(!cond)" making the execution of the respective action statement "S 1", . . . , "S N", "S N+1", "S N+M" conditioned on the value of the Boolean variable "cond" (here the operator "!" is the logical NOT operator). More specifically, in this example, all statements of the original set 311 of program statements are guarded by the expression (cond), i.e. they are only executed if the condition "cond" is TRUE (i.e. if x==42), while all statements of the original set 312 (¶60-¶61). The example of a transformation 206 described in connection with FIG. 3 is referred to as "if-conversion". If-conversions as such are known, see e.g. "Conversion of control dependence to data dependence", by J. R. Allen et al., POPL'83: Proceedings of the 10.sup.th ACM SIGACT-SIGPLAN symposium on principles of programming languages, Austin, Tex., 1983, pp. 177-189). However, in contrast to the method disclosed herein, they have previously been used in the context of program code vectorization so as to allow for parallel execution of vector operations, rather than in the context of tamper protection so as to hide differences in (¶67-¶68).
The reference by Horning et al. (UDS PGPUB. # US 2005/0183072) discloses, an example of block splitting is shown in FIG. 4, in which control graph 401 represents an unobfuscated control graph and control graph 402 represents the same control graph after splitting. As shown in FIG. 4, control graph 401 includes blocks 400-440, control passing sequentially from one block to another until block 440 is reached. Control graph 401 is transformed into control graph 402 by splitting blocks 410 and 420. Referring to control graph 402, block 410 has been split into blocks 410a (Fig. 4(420a, 425), ¶141-¶142).
Updated search resulted in following NPL document.
An NPL document by Monirul Sharig discloses, obfuscating a conditional statement in figure 2 and paragraph 2.2, We now formally define the general method of our conditional code obfuscation scheme. Without loss of generality,we assume that any candidate condition is equivalent to the
simple condition “X == c” where the operand c has a statically determinable constant value and X is a variable. Also,
suppose that a code block B is executed when this condition
is satisfied. Figure 3 shows the program transformation required for the obfuscation. The cryptographic hash function
is denoted by Hash and the symmetric encryption and decryption routines are Encr and Decr, respectively.
The reference by Collberg et al. (US PAT. # US 6,668,325) discloses, a method for obfuscation techniques for enhancing software security includes selecting a subset of code (e.g., compiled source code of an application) to obfuscate, and obfuscating the selected subset of the code. The obfuscating includes applying an obfuscating transformation to the selected subset of the code. The transformed code can be weakly equivalent to the untransformed code. The applied transformation can be selected based on a desired level of security (e.g., resistance to reverse engineering). The applied transformation can include a control (Abstract).
The reference by Johnson et al. (US PGPUB. # US 2008/0208560) discloses, a method for rendering software resistant to reverse engineering. Replace at least one first constant (mathematical expression, etc.) in a computational expression with a second mixed mathematical and bitwise-Boolean expression, the first constant being simpler than the second expression and the second expression being based on the value or the variables found in the first constant (or expression). Evaluation of the second mixed mathematical and bitwise-Boolean expression produces a value preserving the value of the first constant, either: with the original value of the first constant or the original value of the result of the first expression, in which case the second mixed mathematical and bitwise-Boolean expression is obtained from the first constant by converting the first constant by mathematical identities; or, in an encoded form, as a new value, which can be converted back to the original value of the first constant by applying an information-preserving decoding function, in which case the second mixed mathematical and bitwise-Boolean expression is obtained from the first constant by modifying the first constant by a combination of conversion according to mathematical (Abstract).
The reference by Myles et al. (US PGPUB. # US 2010/005803) discloses, a method includes identifying a conditional expression in a computer program, identifying a sequence of conditional expressions that is semantically equivalent to the conditional expression, and replacing the conditional expression with the semantically equivalent sequence of conditional expressions. One option replaces each like conditional expression in the computer program with a diverse set of sequences of semantically equivalent conditional expressions. A second option rearranges computer instructions that are to be processed after the sequence of conditional expression is evaluated so that a portion of the instructions is performed before the entire sequence of conditional expressions is evaluated. A third option performs conditional expansion obfuscation of a conditional statement in combination with branch extraction obfuscation. (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…….modifying the item of software such that the control flow through said portion is not dependent on whether the condition is satisfied; inserting a plurality of identity transformations into expressions in said portion of the modified item of software, wherein the plurality of identity transformations are defined and inserted such that, in the absence of 
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 26 is a not-transitory computer readable media claim of above method claim 1 and Claim 28 is an apparatus claim of above method claim 1, and therefore, they are also allowed.
Claims 2-23 depend on the allowed claim 1, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498